COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-252
-CV





IN RE REITZ ALEXANDER & BRUNNER                                       RELATORS

MANAGEMENT SERVICES, INC., D/B/A 

RAB MANAGEMENT SERVICES, 

INC., STEPHAN SMYTH, AND JAMES 

PAK, D/B/A LOWDEN TERRACE APARTMENTS

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The real parties in interest have withdrawn their motion for sanctions, filed December 9, 2004.  We have considered relators’ “Motion To Dismiss Petition For Writ Of Mandamus.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss this original proceeding.  

Relators shall pay all costs of this original proceeding
, for which let execution issue.

PER CURIAM

PANEL B:  DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.

DELIVERED:  March 25, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.